DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (2018/0257196).
	With respect to claim 18, Simpson teaches a method of producing of co-bonded acoustic liner (Figure 10A showing method, Figures 2-6, #10 showing product formed and further method steps), comprising: providing a honeycomb core (14/104) comprising a honeycomb structured pattern in the form of cells with cell walls, a top face (face adjacent layer #102) perpendicular to the cell walls and on a top, open surface of the cells, and a bottom face perpendicular to the cell walls and on a bottom, open surface of the cells; applying and curing a thermoset-based plastic septa material (24/102) onto the top face of 10the honeycomb core (14/104); and applying a face sheet (Figure 2, 4-6, #12, not shown in Figure 10A, but disclosed in [0085]) comprising perforations (18) to the thermoset-based plastic septa material (24/102) to provide the co-bonded acoustic liner (10), wherein the co-bonded acoustic liner (10) supports a single degree of freedom acoustic structure ([0095)].  
15 	With respect to claim 19, Simpson teaches wherein the thermoset-based plastic septa material (24/102) is applied in the form of a film ([0085]).  
	With respect to claim 20, Simpson teaches wherein the thermoset-based plastic septa material comprises an epoxy ([0100]).  
	With respect to claim 21, Simpson teaches further comprising perforating (18) the thermoset-based plastic septa material (24/102) ([0126]).  
	With respect to claim 22, Simpson teaches wherein the perforating (18) comprises laser perforating ([0126]).  
	With respect to claim 23, Simpson teaches wherein the laser perforating comprises making perforations to give a percentage open area of from about 2 to about 15 ([0092]).  
	With respect to claim 25, Simpson teaches wherein the method further comprises applying a backside skin (16) to the bottom face of the honeycomb core (14).  
	With respect to claim 26, Simpson teaches further comprising applying an adhesive (24) between the backside 5skin (16) and the bottom face of the honeycomb core (14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over by Simpson (2018/0257196) in view of Ayle (2012/0037449).
	With respect to claim 24, Simpson is relied upon for the reasons and disclosure set forth above.  Simpson further teaches regarding the wherein the laser perforating comprises making perforations ([0126]) such that, “the number, size, shape and spacing of holes 18 may be selected according to known or other methods to establish desired acoustic performance of noise attenuating device ([0092]).”
	Simpson fails to explicitly teach wherein the laser perforating comprises making perforations of 30from about 0.0005 inches to about 0.01 inches in diameter.  
	Ayle teaches a similar acoustic liner (Figure 1) having a similar perforated septa material (22),wherein laser perforating ([0032], [0076]) comprises making perforations of 30from about 0.0005 inches to about 0.01 inches in diameter ([0043], [0077]) so as to reach a desired Rayl requirement (i.e. airflow resistance) required for the individual acoustic application of the of the device.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Simpson, with the apparatus of Ayle so as to tune the device in order to reach a desired Rayl requirement (i.e. airflow resistance) required for the individual acoustic application of the of the device.  
Claim 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over by VanDeMark (2018/0162542) in view of Butler (2015/0027629).
	With respect to claim 1, VanDeMark teaches a co-bonded acoustic liner (Figures 1-4, #100), comprising: a honeycomb core (106) comprising a honeycomb structured pattern in the form of cells (114) 5with cell walls, a top face (112) perpendicular to the cell walls and on a top, open surface of the cells (114), and a bottom face (112) perpendicular to the cell walls and on a bottom, open surface of the cells (114); a plastic septa material (104) co-bonded to the top face (110) of the honeycomb core (106);  10a facesheet (106) comprising perforations (126a) to enable airflow, co-bonded to the plastic septa material (104); and an optional backside skin (108) positioned under the honeycomb core (106), co-bonded to the bottom face (112) of the honeycomb core (106), wherein the co-bonded acoustic liner (100) supports a single degree of freedom acoustic 15structure (100).  
	VanDeMark fails to teach wherein the plastic septa material is a thermoset-based plastic septa material.
	Butler teaches a similar acoustic liner device (Figures 2 and 6-8, #32) having a plastic septa material (54/60), wherein the plastic septa material can be formed from several different materials including a thermoplastic material similar to VanDeMark, as well as a thermoset material ([0035]).
	Because VanDeMark states that “in alternative implementations, septum 104 is formed from any suitable material and has any suitable thickness that enables septum 104 to function as described (VanDeMark, [0038]),” and Butler teaches wherein a thermoset material is an equally suitable alternative to a thermostatic material for forming a similar acoustic septum for an acoustic liner having an honeycomb core ([Butler, [0035]); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of VanDeMark, with the apparatus of Butler so as to provide simple substitution of one known acoustic septa material for another, to provide the predictable result of either material being suitable for forming a septum/airflow resistance layer within an acoustic liner device.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007)
	With respect to claim 2, VanDeMark teaches wherein the thermoset-based plastic septa material (VanDeMark, #104, when combined) is in the form of a film.  
20 	With respect to claim 3, VanDeMark teaches wherein the film (104) is from about 0.015 inches to about 0.035 inches in thickness ([0038]).  
	With respect to claim 4, VanDeMark teaches wherein the thermoset-based plastic septa material (VanDeMark, #104, when combined) does not extend to any significant extent into the cells (114).  
	With respect to claim 5, VanDeMark and Butler are relied upon for the reasons and disclosure set forth above.  Butler further teaches wherein the plastic septa material (VanDeMark, #104, when combined) comprises a thermoset-based material (Butler, ([0035]).
	VanDeMark and Butler fail to explicitly teach wherein the thermoset-based plastic septa material comprises an epoxy.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide thermoset-based plastic septa material comprises an epoxy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, epoxy is one of the most widely used thermoset materials, and would have been an obvious material know to one of ordinary skill in the art.  
	With respect to claim 6, VanDeMark teaches wherein the thermoset-based plastic septa 30material (VanDeMark, #104, when combined) is perforated ([0044]).  
	With respect to claim 7, VanDeMark teaches wherein the thermoset-based plastic septa 30material (VanDeMark, #104, when combined) has a percentage open area of from about 2 to about 15 ([0044]).  
	With respect to claim 9, VanDeMark teaches wherein the perforations within the thermoset- based plastic septa material (VanDeMark, #104, when combined) are smaller in diameter than the perforations of the facesheet (106) ([0044], also see Figure 5A).  
	With respect to claim 10, VanDeMark teaches wherein the facesheet (106) has a percentage open area of from about 10 to about 30 ([0044]).  
	With respect to claim 11, VanDeMark and Butler are relied upon for the reasons and disclosure set forth above.  Butler further teaches wherein the faceheet (36) has perforations (48) having an obvious, but unspecified diameter.
	VanDeMark and Butler fail to explicitly teach wherein the facesheet comprises perforations of 15from about 0.02 inches to about 0.3 inches in diameter.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the facesheet comprises perforations of 15from about 0.02 inches to about 0.3 inches in diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Applciant is merely tuning the device by altering the perforation diameter as is well known in the art.
  	With respect to claim 12, VanDeMark teaches wherein the facesheet (106) comprises a thermoplastic material or a thermoset material ([0045] – note that resins will either be thermoplastic material or a thermoset material).  
20  	With respect to claim 13, VanDeMark teaches further comprising an adhesive layer between the facesheet (106) and the thermoset-based plastic septa material (VanDeMark, #104, when combined) ([0032]).  
 	With respect to claim 14, VanDeMark teaches wherein the adhesive layer comprises a reticulated film adhesive ([0032], [0036]).  
 	With respect to claim 15, VanDeMark teaches further comprising an adhesive layer between the optional backside skin (108) and the bottom face (112) of the honeycomb core (102) ([0032]).  
 	With respect to claim 16, VanDeMark teaches wherein the adhesive layer comprises a 30reticulated film adhesive ([0032], [0036]).  
 	With respect to claim 17, VanDeMark teaches a nacelle (Figure 1, #14) for an airplane engine, the nacelle (14) comprising the co-bonded acoustic liner (100) of claim 1.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by VanDeMark (2018/0162542) in view of Butler (2015/0027629), as applied to claim 6 above, and further in view of Ayle (2012/0037449).
	With respect to claim 8, VanDeMark and Butler are relied upon for the reasons and disclosure set forth above.  VanDeMark further teaches wherein the thermoset-based plastic septa 5material comprises perforations of an obvious, but unspecified size ([0044]).
	VanDeMark and Butler fail to explicitly teach wherein the perforations of 30from about 0.001 inches to about 0.01 inches in diameter.  
	Ayle teaches a similar acoustic liner (Figure 1) having a similar perforated septa material (22) having perforations of 30from about 0.001 inches to about 0.01 inches in diameter ([0043], [0077]) so as to reach a desired Rayl requirement (i.e. airflow resistance) required for the individual acoustic application of the of the device.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of VanDeMark as modified, with the apparatus of Ayle so as to tune the device in order to reach a desired Rayl requirement (i.e. airflow resistance) required for the individual acoustic application of the of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to structural single degree of freedom acoustic liner are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837